 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID L. GAPPA
     ROSS PEARSON
 3   ERIN M. SALES
     Assistant United States Attorneys
 4   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 5   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                        Case No. 1:17-CR-00012-LJO-SKO
12
                                    Plaintiff,         UNITED STATES’ REQUEST FOR AN
13                                                     ORDER AUTHORIZING DISCOVERY IN
                             v.                        THE ANCILLARY PROCEEDING; ORDER
14                                                     THEREON
      EDWARD PAUL CRAGG,
15                                                     [FED. R. CRIM. P. 32.2(c)(1)(B)]
                                    Defendant.
16

17

18                                            I. INTRODUCTION

19          Pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), the United States requests authorization to

20   conduct discovery into the basis for the claim filed by petitioner Karen Lawrence (“Petitioner”)

21   regarding her interest in property forfeited from defendant Edward Paul Cragg. Petitioner alleges

22   an ownership interest in the following property seized pursuant to a federal seizure warrant in

23   Turlock, California, on or about March 1, 2016, from defendant Edward Paul Cragg as part of this

24   criminal investigation: (1) OCZ Technology 60 GB 2.5 inch solid state hard drive with serial

25   number 017681101002713, including all content and data stored thereon; (2) Thermaltake

26   Desktop Computer containing three hard disk drives, including all content and data stored

27   thereon; (3) Republic of Gamers Model AX850 computer tower containing ten hard disk drives,

28   including all content and data stored thereon; (4) ASUS 27” monitor, including all content and
     UNITED STATES’ REQUEST FOR AN ORDER               1
     AUTHORIZING DISCOVERY IN THE ANCILLARY
     PROCEEDING; ORDER THEREON
 1   data stored thereon; (5) Vizio 54” monitor serial number LHPAQAH2908542, including all
 2   content and data stored thereon; (6) Motorola Surfboard Modem serial number
 3   317001110101839808040011, including all content and data stored thereon; (7) ASUS wireless
 4   router serial number BB1AGC002660, including all content and data stored thereon; and (8)
 5   Computers, cellular phones, SD cards, compact discs, hard drives, or other electronic storage
 6   devices, including all content and data stored thereon, containing visual depictions of minors
 7   engaged in sexually explicit conduct (collectively, the “Subject Property”).
 8                                            II. BACKGROUND
 9           1.       On January 19, 2017, Edward Paul Cragg was indicted in a one-count indictment
10   for receipt and distribution of material involving the sexual exploitation of minors. (ECF No. 1.)
11           2.       On May 23, 2018, a jury found defendant Edward Paul Cragg guilty as charged in
12   count one of the Indictment and the jury returned a special verdict that the above-listed property
13   was used or intended to be used to commit or to promote the offense charged in the Indictment.
14   (ECF No. 94.) Defendant Edward Paul Cragg was sentenced on September 4, 2018. (ECF No.
15   146.)
16           3.       On June 6, 2018, the Court entered a Preliminary Order of Forfeiture for the
17   Subject Property, pursuant to 18 U.S.C. § 2253, which authorizes the forfeiture of any property,
18   real or personal, used or intended to be used to commit or to promote a violation of 18 U.S.C. §
19   2252(a)(2), or any property traceable to such property.
20           4.       Following the Court’s entry of a Preliminary Order of Forfeiture, the United States
21   provided notice to all known and unknown potential claimants pursuant to 21 U.S.C. § 853(n),
22   Rule 32.2(b)(6) of the Federal Rules of Criminal Procedure, and Local Rule 171. In accordance
23   with § 853(n)(2) and Fed. R. Civ. P. 6(a)(1)(C), the deadline for Petitioner to file a petition was
24   July 23, 2018.
25           5.       On July 23, 2018, Petitioner filed a Verified Petition for Ancillary Hearing
26   contesting the forfeiture of the Subject Property and claiming an ownership interest in the Subject
27   Property. (ECF No. 127.)
28   ///
     UNITED STATES’ REQUEST FOR AN ORDER                 2
     AUTHORIZING DISCOVERY IN THE ANCILLARY
     PROCEEDING; ORDER THEREON
 1                                              III. ANALYSIS
 2          6.      Federal Rule of Criminal Procedure 32.2(c) governs third party asset forfeiture
 3   proceedings in criminal cases. If a third party files a petition asserting an interest in property to
 4   be forfeited in a criminal case, the district court must conduct an ancillary hearing. Fed. R. Crim.
 5   P. 32.2(c). Prior to the ancillary hearing, however, the court may permit the parties to conduct
 6   discovery in accordance with the Federal Rules of Civil Procedure if the court determines that
 7   discovery is “necessary or desirable to resolve factual issues.” Fed. R. Crim. P. 32.2(c)(1)(B).
 8          7.      The United States contends that discovery is necessary and desirable to evaluate
 9   Petitioner’s ownership in the Subject Property. Specifically, if Petitioner can provide information
10   showing that she is the lawful owner of the Subject Property, an ancillary hearing may not be
11   necessary.
12          8.      The United States requests and proposes the following discovery, motion and
13   hearing schedule:
14
                                  Event                               Proposed Date/Deadline
15

16            Discovery Cut Off                               August 2, 2019

17            Last Day to File Dispositive Motions            September 16, 2019

18            Ancillary Hearing                               Week of October 21, 2019

19                                            IV. CONCLUSION

20          For the foregoing reasons, the United States respectfully requests the Court to: (1) enter an

21   order authorizing the parties to conduct discovery pursuant to Fed. R. Crim. P. 32.2(c)(1)(B); and

22   (2) adopt the above litigation schedule or set a discovery schedule that the Court deems

23   appropriate.

24    Dated: March 11, 2019                                    McGREGOR W. SCOTT
                                                               United States Attorney
25

26                                                      By:    /s/ Erin M. Sales
                                                               ERIN M. SALES
27                                                             Assistant United States Attorney
28
     UNITED STATES’ REQUEST FOR AN ORDER                 3
     AUTHORIZING DISCOVERY IN THE ANCILLARY
     PROCEEDING; ORDER THEREON
 1                                            ORDER
 2   IT IS SO ORDERED.
 3   Dated: March 11, 2019                       /s/ Lawrence J. O’Neill
                                                LAWRENCE J. O’NEILL
 4                                              CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     UNITED STATES’ REQUEST FOR AN ORDER        4
     AUTHORIZING DISCOVERY IN THE ANCILLARY
     PROCEEDING; ORDER THEREON
